Order unanimously affirmed without costs. Memorandum: We reject respondent’s argument that findings of fact with respect to maintenance arrears were required. The record on appeal contains no answer to the petition seeking arrears, so the allegation that $975 was due was not put in issue. Respondent failed to preserve for review his contention that he was denied his right to be heard on the petition because his objections to the Hearing Examiner’s order do not raise that contention. The assertion by respondent in his brief that he requested an adjournment of "the November 10, 1992 hearing” is outside the record on appeal. (Appeal from Order of Niagara County Family Court, Halpin, J. — Maintenance.) Present — Pine, J. P., Balio, Lawton, Davis and Boehm, JJ.